NO. 07-06-0313-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                   DECEMBER 20, 2006

                           ______________________________

                 IN THE INTEREST OF H.N.W. AND H.M.W., CHILDREN
                        _________________________________

             FROM THE 100TH DISTRICT COURT OF CHILDRESS COUNTY;

                  NO. 9220; HONORABLE PHIL VANDERPOOL, JUDGE
                         _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


      Dale and Laura Weatherington (Dale and Laura) appeal from an order terminating

their parental rights to H.M.W. and H.N.W. We affirm.


      Counsel was appointed to represent Dale and Laura on appeal. Subsequently,

appointed counsel filed an Anders1 brief and a motion to withdraw. In his Anders brief,

counsel certified to the court that he had made a diligent search of the entire record and

had concluded that there is no reversible error upon which an appeal can be predicated.

Counsel discussed several possible issues on appeal and why each was, in his opinion,



      1
          Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
without merit. Counsel also certified that he had informed his clients of his conclusion and

of their right, individually, to review the record and file a pro se response to the brief and

motion. This court has also contacted Dale and Laura, in writing, informing them of their

counsel’s brief and motion and of their rights to individually respond thereto, after reviewing

the record. Dale has responded alleging several areas of error. Laura has not responded.


       At the outset we note that this court has previously held that an appellate counsel

may file an Anders brief in a proceeding where a party’s parental rights have been

terminated. In re AWT, 61 S.W.3d 87, 88 (Tex.App.–Amarillo 2001, no pet.).


       As previously stated, counsel detailed in his brief the possible issues for appeal.

Further, counsel provided citations to controlling authorities and analysis explaining why

each possible issue was without merit. High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App.

1978). Upon conducting our independent review of the record, we are convinced that

appellate counsel is correct in his determination that all identifiable grounds for appeal are

without merit. As in a criminal case, our review of the record included a search for

independent grounds for appeal not otherwise identified or discussed by counsel. Penson

v. Ohio, 488 U.S. 75, 80 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178
S.W.3d 824, 827 (Tex.Crim.App. 2005). We have found none. Finally, we have reviewed

the possible grounds raised by Dale in his response to the Anders brief. None of the

grounds raised have any arguable basis for appeal.




                                              2
      Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.




                                       Mackey K. Hancock
                                           Justice




                                          3